Citation Nr: 0815320	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-06 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation effective March 30, 2004.  In March 2005, the 
veteran filed a notice of disagreement (NOD) with the 
noncompensable rating.  Therefore, the matter remains before 
the Board for appellate review.

In March 2008, the veteran presented testimony at a personal 
hearing conducted at the Chicago RO before the undersigned 
Veterans Law Judge (VLJ).  A transcript of this personal 
hearing is in the veteran's claims folder.

In his March 2005 NOD, the veteran stated that he wanted to 
file a claim for service connection for all related dental 
conditions.  A notation on the NOD dated in November 2007 
reflected that this claim was referred for dental treatment 
at the Madison VAMC.  Additionally, during his March 2008 
travel board hearing, the veteran indicated that he wanted to 
file a claim for service connection for tinnitus.  The Board 
refers these claims to the RO for an necessary development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Bilateral hearing loss is not at a level of severity to 
warrant a compensable schedular evaluation or to warrant 
referral for extraschedular evaluation.



CONCLUSION OF LAW

The criteria for a compensable initial evaluation for the 
veteran's bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

During the pendency of the appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which created an additional four-part test for satisfying 
section 5103(a) compliant notice requirements for increased 
compensation claims.  However, as noted above, as this appeal 
stems from an October 2004 RO decision which granted service 
connection for hearing loss, and the veteran is disagreeing 
with the initial noncompensable rating, the Board finds that 
all notice requirements have been met.  In this regard, the 
United States Court of Appeals for the Federal Circuit and 
the United States Court of Appeals for Veterans Claims 
(Court) have held that once service connection is granted and 
an initial disability rating and effective date have been 
assigned, the claim is substantiated, and additional 5103(a) 
notice is not required.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Thus, because the veteran was provided with legally 
sufficient notice in May 2004 before service connection was 
granted in October 2004, VA's duty to notify in this case has 
been satisfied.  In line with the above reasoning, the Board 
finds that Vazquez-Flores, supra, does not apply to initial 
rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  

In any event, whether or not Vazquez-Flores, supra applies to 
initial rating claims, the Board finds that the veteran has 
demonstrated actual knowledge of its requirements.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007) petition for cert. 
Filed _ U.S.L.W._(March 21, 2008) (No.07A588); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  In this regard, during his March 2008 hearing 
with the undersigned, the veteran was asked specifically 
about his hearing loss and the effect it had on his 
employment and daily life.  The veteran testified about these 
subjects and indicated that he had no other evidence to 
submit.  Further, the October 2004 RO decision and the 
December 2005 SOC contained citation to and an explanation of 
the relevant text of the criteria under which the veteran is 
rated, 38 C.F.R. § 4.85, Diagnostic Code 6100, which told the 
veteran what needed to be shown to substantiate his claim for 
a higher initial rating.  See Vazquez-Flores, 22 Vet. App. at 
46.  Moreover, in his January 2006 Form 9, the veteran 
indicated that he had actual knowledge of the criteria VA 
uses to rate increased rating claims for hearing loss.  
Finally, the Board notes that during his hearing, the 
undersigned gave the veteran an additional opportunity to 
submit additional evidence relevant to his claim.  This 
opportunity, combined with the May 2004 notice letter, did 
provide notice of the types of evidence, both medical and 
lay, including employment records, which could be submitted 
in support of his claim.   Therefore, the Board concludes 
that this is a case where the veteran has shown actual 
knowledge of the elements of Vazquez-Flores and finds that 
the essential fairness of the adjudication has not been 
affected.  See Sanders, 487 F.3d 881.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007).  The RO provided the veteran an 
appropriate VA examinations in September 2004.  There is no 
objective evidence and the veteran did not indicate in his 
hearing testimony that there has been a material change in 
the severity of his service-connected disability since he was 
last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  Furthermore, 
the examination in this case is adequate upon which to base a 
decision.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them a SOC, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.




LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII in 38 C.F.R. § 4.85 by intersecting the 
vertical column appropriate for the numeric designation for 
the ear having the better hearing acuity and the horizontal 
row appropriate for the numeric designation for the level for 
the ear having the poorer hearing acuity.  For example, if 
the better ear had a numeric designation of Level "V" and 
the poorer ear had a numeric designation of Level "VII" the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIA, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral.

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
veteran is not entitled to an initial compensable evaluation 
for his bilateral hearing loss under 38 C.F.R.§§  4.85 or 
4.86, Diagnostic Code 6100.  In this regard, on the 
authorized VA audiological evaluation in September 2004 pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
35
65
70
LEFT
5
35
65
75

The veteran's average pure tone threshold was 43.75 decibels 
in his right ear and 45 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of 98 percent 
in the right ear and of 92 percent in the left ear.  The 
results of the September 2004 VA examination correspond to 
Level I hearing for the right ear and left ear in Table VI.  
When those values are applied to Table VII, it is apparent 
that the currently assigned 0 percent disability evaluation 
for the veteran's bilateral hearing loss is accurate and 
appropriately reflects his bilateral hearing loss under the 
provisions of 38 C.F.R. § 4.85. 

The Board has also considered whether a compensable 
evaluation for bilateral hearing loss is warranted under 38 
C.F.R. § 4.86.  However, the veteran's disability does not 
meet the requirements of 38 C.F.R. § 4.86.  In this regard, 
the veteran does not have puretone thresholds of 55 decibels 
or more at each of the frequencies of 1000, 2000, 3000 and 
4000 hertz or a puretone threshold of 30 decibels or less at 
1000 hertz and 70 decibels or more at 2000 hertz on the 
September 2004 VA examination.  Furthermore, the application 
of 38 C.F.R. § 4.86 would not yield a higher evaluation.  
Thus, the Board finds that the current noncompensable (0 
percent disability) evaluation is appropriate and that there 
is no basis for awarding a higher evaluation at any time 
during the pendency of his appeal.  38 C.F.R. §§ 4.85 and 
4.86, Diagnostic Code 6100.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected bilateral 
hearing loss has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular scheduler standards utilized to 
evaluate the severity of his disability.  In this regard, the 
veteran testified that he worked as an electrician and that 
there was a system of bells, whistles, and lights that he 
relied on to monitor generators.  Although the veteran 
indicated that there was a safety issue because he relied on 
the lights more than the bells and whistles to alert him to 
problems, when specifically asked by the undersigned if any 
modifications were made to accommodate his hearing loss or if 
he had ever been disciplined, the veteran answered that no 
modifications were made on his behalf and that he has not 
been disciplined or lost a job because of his hearing.  
Moreover, the veteran testified that he adjusted the pitch of 
the buzzers from time to time to aid in his ability to hear.  
However, the Board notes that this addresses his pending 
claim for entitlement to service connection for tinnitus, 
which is not currently before the Board.  

Additionally, the veteran testified that his hearing 
interferes with everything in his daily life but the evidence 
does not demonstrate that his daily life was impacted in a 
way to warrant extraschedular evaluation.  Cf Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  In this regard, the 
September 2004 VA examiner specifically noted that the 
results of the examination did not indicate the need for 
medical follow-up or that medical treatment would result in 
improved pure tone thresholds.  Further, when asked about the 
effect his hearing had outside of work, the veteran testified 
that his wife complained that he kept the television too 
loud.  However, none of the evidence reflects that the 
veteran's hearing loss affects his daily life in an unusual 
or exceptional way.  Therefore, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected bilateral hearing loss under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


